Exhibit PRINCIPAL FINANCIAL OFFICER CERTIFICATION PURSUANT TO SECTION 302 OF THE SARBANES-OXLEY ACT OF 2002 I, Walter Cruickshank, certify that: 1. I have reviewed this annual report on Form 10-K/A of Natural Blue Resources, Inc. (formerly known as Datameg Corporation.) for the twelve months ended December 31, 2008; 2. Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3.
